EXECUTION VERSION
Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of September 30,
2008 by and between Mobile Mini, Inc., a Delaware corporation (the “Company”),
and Lawrence Trachtenberg (“Employee”).
RECITALS:
     WHEREAS, the Company and Employee are parties to that Employment Agreement
dated as of September 22, 1999 (the “Existing Employment Agreement”), pursuant
to which Employee currently serves as Executive Vice President and Chief
Financial Officer of the Company;
     WHEREAS, Employee is a member of the Board of Directors of the Company (the
“Board of Directors” or the “Board”);
     WHEREAS, Employee desires to pursue other interests and to devote less than
his full time and energies to the business and affairs of the Company commencing
on January 1, 2009, and Employee and the Company desire to provide for the
termination of the Existing Employment Agreement as of December 31, 2008, and
the effectiveness of this Agreement thereafter;
     WHEREAS, the Company desires to continue to utilize and avail itself of the
skill and experience of Employee following the Effective Date (herein defined)
and during the term of this Agreement, on the terms of this Agreement as more
fully set forth herein, and to permit Employee the opportunity to have his
outstanding stock options and shares of restricted stock to vest and become
exercisable (which can occur under the relevant provisions of the Plans (herein
defined) only if the participant thereunder is an employee of the Company or a
subsidiary); and
     WHEREAS, Employee desires to provide services to the Company in such manner
and for such purposes, upon the terms and conditions hereinafter set forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:
     1. Engagement and Duties. Effective as of January 1, 2009 (the “Effective
Date”), the Company engages Employee, and Employee agrees to serve, as a
non-officer employee of the Company to perform corporation finance planning,
hedging strategy, treasury and institutional investor communication consulting
services, including without limitation, the following services, and such other
services as the Company may reasonably request from time to time (the
“Services”):
          (a) Develop and assist the Company in connection with corporate
finance planning, operational finance implementation, key performance indicator
development and implementation, and institutional investor communication
policies;

 



--------------------------------------------------------------------------------



 



          (b) Generally be available at reasonable times and upon reasonable
request of the Chief Executive Officer to consult and meet with the Chief
Financial Officer and the Chief Accounting Officer regarding the Services; and
          (c) Develop and assist the Company in structuring interest rate
hedging strategies and consult with applicable parties in connection with
implementing the Company’s hedging strategy.
          Employee’s performance of the Services shall be subject to reasonable
instructions from the Chief Executive Officer of the Company. Employee shall
periodically report his progress to the Chief Executive Officer upon request of
the Chief Executive Officer in such a manner that is reasonably appropriate.
During 2009, Employee shall not be required to devote more than ten (10) hours
per month to the performance of the Services hereunder, and thereafter shall
devote such lesser number of hours as Employee and the Chief Executive Officer
shall in good faith determine to be fair and reasonable under the Company’s
circumstances. Employee shall not be required to maintain regular office hours
at the Company and may perform the Services on a telecommuting or other remote
basis in his reasonable discretion.
          Employee acknowledges and agrees that (i) the Company shall hire a new
chief financial officer to succeed Employee in that position, and (ii) the
Company and Employee intend that (notwithstanding the identification and/or
hiring of a successor chief financial officer) Employee shall serve as the
Company’s chief financial officer through the date on which the Company’s
quarterly report on Form 10-Q for the quarter ending September 30, 2008 is filed
with the Securities and Exchange Commission, and (iii) Employee shall resign as
the Company’s chief financial officer promptly following such filing (which
resignation is hereby tendered, effective upon the aforementioned filing, which
the parties anticipate will be on or about November 10, 2008), which resignation
shall have not be deemed to cover or be applicable to Employee’s position as the
Company’s executive vice president
     2. Term; Termination; Accelerated Vesting Upon of a Change of Control. The
engagement of Employee by the Company pursuant to this Agreement shall commence
on the Effective Date and continue until February 28, 2012, or until earlier
terminated as provided herein (the “Term”). The Company may terminate this
Agreement for any reason (other than for “Cause” as herein defined) at any time
upon thirty (30) days prior written notice to Employee, in which event (a) the
Company shall pay to Employee on the termination date a lump sum amount equal to
the remaining cash compensation scheduled to become due hereunder through
February 28, 2012 and (b) all stock options theretofore granted and all shares
of restricted stock theretofore awarded to Employee by the Company shall (upon
the giving of such notice of termination) vest, all restrictions on such
restricted stock shall lapse and all such options shall become fully exercisable
by Employee and shall remain fully exercisable by Employee for a period ending
at 5:00 p.m. Arizona time on the 90th day following the effective date of such
termination. Vesting shall occur as aforesaid upon termination, and such options
shall remain exercisable for such 90-day period, notwithstanding any contrary
term or provision in the Plan, any other plan or any agreement to which the
Company and Employee are parties. Upon such termination and the acceleration of
vesting of all stock options and shares of restricted stock theretofore issued
(and which had not prior to termination hereunder expired by their terms), the
Company shall have no further liability to Employee hereunder except (i) to pay
all remaining cash compensation as provided above in this Section 2 and (ii) to
reimburse any amounts determined to be owed to Employee pursuant to Section 3
and/or Section 4 hereof for expenses incurred through the date of such
termination, within thirty (30) days of receipt of the listing and

2



--------------------------------------------------------------------------------



 



receipts required pursuant to Section 4 hereof and (iii) to for so long as
Employee continues to serve on the Board of Directors, to pay and grant the
compensation contemplated by the second paragraph of Section 3 hereof. In
addition to the foregoing, the Company may terminate this Agreement for Cause
(herein defined), in which event the compensation and benefits obligations of
the Company under this Agreement shall cease as of the effective date of such
termination (provided, however, that termination of employment hereunder shall
have no effect upon Employee’s rights to compensation as a member of the Board
of Directors while serving in that capacity, or Employee’s rights to retain any
then vested restricted stock and to exercise any then vested stock options,
which exercise right shall continue for 90 days after the date of such
termination notwithstanding any contrary term or provision in the Plan, any
other plan or any agreement to which the Company and Employee are parties). Upon
such termination for Cause, the Company shall have no further liability to
Employee hereunder except (i) to pay, within five (5) days of the effective date
of such termination, all remaining cash compensation hereunder prorated through
the effective date of termination and (ii) to reimburse any amounts determined
to be owed to Employee pursuant to Section 3 and/or Section 4 hereof for
expenses incurred through the date of such termination, within thirty (30) days
of receipt of the listing and receipts required pursuant to Section 4 hereof and
(iii) to for so long as Employee continues to serve on the Board of Directors,
to pay and grant the compensation contemplated by the second paragraph of
Section 3 hereof. For purposes of this Agreement, “Cause” shall mean: (A) the
willful and continued failure by Employee to substantially perform his duties
hereunder (other than any such failure resulting from Employee’s incapacity due
to physical or mental illness), after written demand for substantial performance
is delivered by the Board of Directors to Employee that specifically identifies
the manner in which the Board believes Employee has not substantially performed
his duties; (B) the conviction or plea bargain of Employee of any felony
involving dishonesty, fraud, embezzlement or the like involving the Company or
its business; or (C) Employee willfully engaging in conduct that is
intentionally insubordinate and materially harmful to the Company, or that is
materially detrimental to the Company after written notice is delivered by the
Board of Directors to Employee that specifically identifies the conduct which
the Board believes is harmful or detrimental. Any decision to terminate Employee
under clause (A), (B) or (C) shall require a majority of all the members of the
Board of Directors (not counting Employee, if he is then a member of the Board)
then serving. Employee shall have 30 days to remedy any failure of substantial
performance of which he is given notice pursuant to clause (A) above. If
remedied to the reasonable satisfaction of the Board of Directors, the Board
shall withdraw such notification.
          Upon the occurrence of a Change of Control at any time after the
Effective Date, and notwithstanding any other contrary provision of the Plan,
any other plan or any other agreement to which the Company and Employee are then
parties, all unvested shares of restricted stock and all unvested stock options
then held by Employee shall vest and thereupon cease to be subject to any risk
of forfeiture (in the case of restricted stock) and be immediately exercisable
(in the case of stock options), without any requirement of further action
whatsoever by the Company, Employee or any other person or entity or committee
and regardless of whether Employee’s employment is terminated in connection with
such Change of Control. For purposes hereof, a “Change of Control” shall be
deemed to occur upon:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
outstanding capital stock of the Company; provided, however, that for purposes
hereof, the following acquisitions

3



--------------------------------------------------------------------------------



 



shall not constitute a Change in Control: (I) any acquisition by the Company or
any Affiliate, or (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or
     (ii) during any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constituted the Board of Directors and any new
directors, whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least three-fourths (3/4ths)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
     (iii) all or substantially all of the assets of the Company are sold,
liquidated or distributed; or
     (iv) there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (a “Transaction”), in each case with
respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than 50% of the
combined voting power of the Company or other corporation resulting from such
Transaction.
     Employee may terminate this Agreement for any reason at any time upon
written notice to the Company, in which event (a) the Company shall pay to
Employee an amount equal to the remaining cash compensation scheduled to become
due hereunder through the date of termination and (b) all stock options
theretofore granted to Employee by the Company that are then vested shall remain
fully exercisable by Employee for a period ending at 5:00 p.m. Arizona time on
the 90th day following the effective date of such termination. Such stock
options shall remain exercisable for such 90-day period, notwithstanding any
contrary term or provision in the Plan, any other plan or any agreement to which
the Company and Employee are parties. Upon such termination, the Company shall
have no further liability to Employee hereunder except (i) to pay, within five
(5) days of the effective date of such termination, all remaining cash
compensation through the date of termination as provided above, (ii) to
reimburse any expenses determined to be owed to Employee pursuant to Section 3
and/or Section 4 hereof for expenses incurred through the date of such
termination, within thirty (30) days of receipt of the listing and receipts
required pursuant to Section 4 hereof and (iii) for so long as Employee
continues to serve on the Board of Directors, to pay and grant the compensation
contemplated by the second paragraph of Section 3 hereof.
     3. Compensation. As compensation for the Services, the Company shall pay
Employee a salary in the amount of (a) Six Thousand Two Hundred Fifty Dollars
($6,250) per month during the period from January 1, 2009 through December 31,
2009, and (b) One Thousand Dollars ($1,000) per month during the period from
January 1, 2010 through February 28, 2012. Salary shall be payable in accordance
with the Company’s payroll policies then in effect for employees generally.
          The parties acknowledge that Employee is currently a member of the
Board of Directors, and currently serves as a member of the class of directors
whose term expires at the annual meeting of the Company’s shareholders in 2010.
The parties further acknowledge that notwithstanding that Employee shall be an
employee of the Company, (i) commencing January 1, 2009 and throughout the
remainder of his service as a member of the Board of Directors,

4



--------------------------------------------------------------------------------



 



Employee shall be paid cash in an amount equal to the amount of fees that the
Company from time to time pays to its non-employee directors and (ii) Employee
shall be granted the annual grants of equity compensation as shall be awarded on
the corresponding August 1st by an automatic annual award to each of the
Company’s non-employee directors under the Company’s 2006 Equity Incentive Plan
(as in effect from time to time, the “Plan”) or any successor thereto and at the
times granted to all non-employee directors of the Company and on the same terms
and conditions as such grants to non-employee directors. In addition, on
January 1, 2009, Employee (if he is then serving as a member of the Board of
Directors) shall be awarded that number of shares of the Company’s common stock
which is equal to the number of shares that each of the Company’s non-employee
directors was awarded under the Plan in 2008 times 0.58333 (i.e., 7/12 of the
number of shares each non-employee director received on August 1, 2008 under the
Plan by reason of the automatic annual award of shares to non-employee directors
of the Company pursuant to the Plan). The Company shall take such action as is
necessary to ensure that the shares issued pursuant to this paragraph are
registered under the Securities Act of 1933, as amended, upon issuance.
     4. Reimbursable/ Expenses. The Company shall reimburse Employee for
reasonable out-of-pocket expenses incurred by Employee in performing the
Services hereunder. Employee shall submit a detailed listing of all reimbursable
expenses which shall include receipts for all individual expenditures submitted
for reimbursement pursuant to this Section 4. Within thirty (30) days of receipt
of such detailed listing and receipts, the Company shall pay all undisputed
amounts to Employee and shall cooperate in good faith with Employee to resolve
any disputed amounts promptly. If the Company has not notified Employee of a
dispute in writing within ten (10) days of its receipt of such detailed listing
and receipts, all amounts shall be deemed to be undisputed. In connection with
his duties as a member of the Board of Directors during the Term, the Company
shall reimburse Employee for such costs and expenses (including, without
limitation, travel, food and lodging expenses) reasonably related to attending
meetings of the Board of Directors and any committee on which he from time to
time may serve, on the same basis that it reimburses other directors who travel
to and from such meetings from outside of the Phoenix metropolitan area. The
Company shall pay all reasonable legal fees and related expenses incurred by
Employee in connection with the negotiation and documentation of this Agreement
     5. Benefits. During the remainder of calendar year 2008 and during calendar
year 2009, Employee (a) shall be permitted to participate at the Company’s
expense (but subject to standard deductibles, co-pays and employee contribution
in the case of medical and dental plans) in all employee benefit plans offered
by the Company to senior executives generally, including without limitation
medical and dental plans (but excluding incentive or other cash bonus plans,
including without limitation the Mobile Mini Senior Executive Incentive Plan,
and grants and awards under the Plan other than those grants and awards provided
for in Section 3 of this Agreement), (b) shall be permitted to continue use of
his Company-provided (or Company-reimbursed) cell phone (including Blackberry
service) on the same terms as were in place during 2008, and (c) shall be
promptly reimbursed the cost of, or at Employee’s request the Company shall pay
the cost of, dues and other similar fees of business and professional
organizations (including, without limitation, bar associations) of which
Employee was a member at any time during the term of the Existing Employment
Agreement and for reasonable continuing legal education costs. Beginning
January 1, 2010, and for the scheduled remainder of the Term (or such longer
period as may be required by any applicable law, rule or regulation), Employee
shall be permitted to participate at his own expense in such medical and dental
insurance, life insurance, disability insurance and such benefits are offered by
the Company to employees

5



--------------------------------------------------------------------------------



 



generally or as may be required to be provided by Company under the
Comprehensive Omnibus Budget Reconciliation Act.
     6. Ownership of Materials.
          (a) The Company, or its assignee, will own and have all right and
title in all ideas, concepts, plans, creations or work product produced by
Employee in performance of the Services during the Term, including, without
limitation, any writings, drawings and documentation of any kind (collectively,
the “Works”) and, to the extent possible, all Works shall be considered a work
made for hire for the Company within the meaning of Title 17 of the United
States Code (the “Copyright Act”). Employee hereby grants, transfers and assigns
any and all right, title and interest in and to the Works and all materials
contained therein or prepared therefor, including all copyrights and rights
under copyright, to the Company worldwide and in perpetuity. In addition,
Employee shall assign and hereby so assigns to the Company all of his interest
in the Works. Employee grants to the Company an irrevocable, non-exclusive,
worldwide, royalty-free license to use, execute and copy for its internal
purposes any pre-existing materials contained in the Works. Employee shall
cooperate fully with the Company and shall execute such further documentation at
the Company’s expense (but without additional compensation) as the Company may
reasonably request in order to establish, secure, maintain or protect the
Company’s, or its assignee’s, ownership of the Works and of all rights therein.
Furthermore, Employee agrees that he shall never transfer or assign the Works,
or any rights therein, to any third party.
          (b) Employee hereby (i) waives any so-called “moral rights” with
respect to the Works; (ii) agrees never to use the Works (other than to perform
the Services) without the prior express written consent of the Company;
(iii) agrees never to contest the Company’s or its assignee’s exclusive,
complete and unrestricted ownership in and to the Works (including all copyright
rights therein), or to claim adverse rights therein; and (iv) acknowledges that
it shall not be entitled to any compensation beyond that specifically provided
herein for any of the Works.
     7. Confidential Information. Employee acknowledges an obligation of
confidence to the Company and agrees that, during the Term and subsequent
thereto, Employee and Employee’s employees, agents and representatives (if
applicable) will not disclose or use (other than as authorized by the Company)
any Confidential Information (as defined below) obtained or acquired by Employee
while engaged hereunder without the prior written consent of the Company,
regardless of whether such information is expressly identified as “Confidential”
at the time of disclosure. “Confidential Information” means any data or
information with respect to the conduct or details of the business conducted by
the Company that is valuable to the Company and not generally known to the
public. Notwithstanding the previous sentence, the provisions of this Section 7
will not apply to Confidential Information that otherwise become generally known
in the industry or to the public through no act of Employee or any person or
entity acting by or on Employee’s behalf, or which is required to be disclosed
by court order or applicable law. Confidential Information includes, but is not
limited to: technical, financial, personnel, staffing, payroll, computer
systems, marketing, advertising, merchandising, product, vendor, customer, or
store planning data or information, or other information similar to the
foregoing. Employee agrees not to use or communicate Confidential Information
except as may be necessary for Employee to provide Services to the Company
(provided, that Employee receives prior written authorization from the Company).
Upon termination of this Agreement, Employee shall promptly deliver to the
Company all Confidential Information, including any analyses, reports or

6



--------------------------------------------------------------------------------



 



summaries thereof, and all equipment and supplies of the Company which are then
in Employee’s possession. Employee’s obligation to not disclose Confidential
Information shall survive the termination of this Agreement. For Confidential
Information that is considered a “trade secret” under applicable law, Employee’s
nondisclosure obligations shall survive as long as such information remains a
trade secret.
     In addition to the foregoing, Employee acknowledges and agrees that the
provisions of Section 11 of the Existing Employment Agreement, entitled
“Confidential Information; Covenant Not To Compete” shall survive the
termination of the Existing Employment Agreement and shall remain in full force
and effect for the 18-month period following the end of the Term of this
Agreement.
     8. Amendment and Termination of the Existing Employment Agreement. The
Company and Employee agree that the Existing Employment Agreement shall
terminate on December 31, 2008 and that, unless either the Company or Employee
shall have theretofore delivered a written notice to the other pursuant to any
of Section 8 or Section 9 of the Existing Employment Agreement (in which event,
this Agreement shall be deemed terminated upon delivery of such notice and
without requirement of any further action by any party), from and after
January 1, 2009 and except as provided in Section 7 of this Agreement and in the
following sentence, the Existing Employment Agreement will have no further force
or effect and no compensation to Employee (in his position as an employee under
the Existing Employment Agreement or otherwise) shall be or thereafter become
payable under any provision of Section 9 of the Existing Employment Agreement
and the parties further agree that at the close of business on December 31, 2008
and without any requirement of further notice or action by or to any person or
entity Employee shall cease to be an officer of the Company and shall be deemed
to have resigned effective as of such date and time from all positions as an
officer of the Company (it being understood and agreed that such resignation is
not intended and shall not deemed to cover or apply to his position as a member
of the Board of Directors of the Company). Notwithstanding the foregoing, the
parties acknowledge and agree that Section 20 of the Existing Employment
Agreement (entitled “Survival of Provisions”) is hereby amended, effective as of
the Effective Date, by deleting there from the phrase “Sections 4(d), 8, 9, 10,
11, 12 and 13” and inserting in its place the phrase “section 11”; provided,
that the parties agree that (i) “direct competition with the Company” by a
Person (as defined in said Section 11) shall mean, for purposes of such
Section 11, deriving more than 5% of such Person’s revenue from the rental or
sale of portable storage containers or offices and (ii) Employee’s obligations
under such Section 11 shall terminate at the end of the 18th month following the
end of the Term of this Agreement, notwithstanding any provision of the Existing
Employment Agreement to the contrary. In addition to the foregoing, Employee
acknowledges that the Company will hire a chief financial officer to succeed
Employee in that capacity and Employee agrees that no action by the Company in
respect of recruiting and hiring a successor chief financial officer shall in
any way be deemed or considered to be an event or circumstance that gives rise
to any right in or to Employee to claim a constructive discharge that entitles
him to any rights upon termination under the Existing Employment Agreement.
     9. Entire Agreement. This Agreement contains the complete and exclusive
understanding of the parties with respect to the Services to be provided
hereunder. No waiver, alteration or modification of any of the provisions of
this Agreement will be binding unless in writing and signed by a duly authorized
representative of the party to be bound. This Agreement may not be amended
modified or supplemented without the express written consent of the

7



--------------------------------------------------------------------------------



 



parties. Neither the course of conduct between the parties nor trade usage will
act to modify or alter the provisions of this Agreement.
     10. Assignment. The rights and obligations of Employee hereunder may not be
assigned or subjected to any security interest.
     11. Notices. All notices required hereunder shall be in writing and sent by
registered or certified mail or by overnight courier, postage prepaid, as
follows:

     
     To the Company:
  Mobile Mini, Inc.
 
  7420 South Kyrene Road
 
  Suite 101
 
  Tempe, AZ 85253
 
  (480) 894-6311
 
  (480) 894-6433 facsimile
 
  Attn: Chief Executive Officer
 
   
     To Employee:
  at the address and email address as is contained in the Company’s books and
records.

     12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Employee and his heirs and personal representatives and the Company
and its successors and assigns.
     13. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.
     14. No Waiver. The waiver of either party of any breach of this Agreement
by the other party shall not waive subsequent breaches of the same or different
kind. The failure of either party to enforce any rights under this Agreement in
a particular instance shall not operate as a waiver of said party’s right to
enforce the same or different rights in subsequent instances.
     15. Governing Law. This Agreement shall be controlled, construed and
enforced in accordance with the laws of the State of Arizona without regards to
any conflict of laws provisions incorporated therein.
     16. Headings. The headings to the various paragraphs hereof have been
inserted for convenience only and shall not affect the meaning of the language
contained therein.
[Signature Page follows; remainder of this page is blank.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
day and year first written above.

                  MOBILE MINI, INC.    
 
           
 
  By:   /s/ Steven Bunger    
 
           
 
  Name:   Steven Bunger    
 
  Title:   President and Chief Executive Officer    
 
                EMPLOYEE:    
 
                /s/ Lawrence Trachtenberg                   Lawrence
Trachtenberg    

9